Citation Nr: 0105395	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) with depression and alcohol/marijuana 
abuse, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
meniscectomy of the left knee to include degenerative joint 
disease, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  The issues of entitlement to an 
increased evaluation for PTSD as well as entitlement to a 
TDIU will be addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of an increased evaluation for the 
veteran's service-connected left knee disorder has been 
obtained.

2.  The veteran's residuals of meniscectomy, left knee, are 
productive of subjective complaints of pain and swelling, and 
objective findings of mild medial and lateral joint line 
crepitus, slight effusion, almost full range of motion, 
slight ligamentous laxity or instability, and degenerative 
arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of meniscectomy, left knee to include degenerative 
joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.25, 4.40-4.46, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5259 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO with respect to the issue 
of entitlement to an increased evaluation for the veteran's 
service-connected left knee disorder and no further 
assistance on the part of the VA is needed in order to comply 
with its statutory duty to assist the veteran with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the veteran has been afforded appropriate 
notice where necessary that essentially complies with the 
redefined VA duty regarding notice, and afforded 
comprehensive VA examinations.  The Board is not aware of any 
relevant medical evidence that is not currently included in 
the claims file.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO originally granted service connection for residuals of 
meniscectomy, left knee, in a November 1973 rating decision 
and assigned a 20 percent evaluation effective from July 
1973.  This evaluation was subsequently decreased to 10 
percent effective from March 1976.  During the course of this 
appeal, an RO Hearing Officer again increased the evaluation 
to 20 percent effective from February 1998 on the basis that 
diagnosed degenerative arthritis of the left knee could not 
be satisfactorily separated from the veteran's residuals of 
meniscectomy of the same knee.  The veteran's service-
connected left knee disorder had previously been rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2000) which provides that the removal of semilunar 
cartilage, symptomatic warrants a maximum 10 percent 
disability evaluation.  However, the Hearing Officer 
concluded that since the veteran's degenerative arthritis of 
the left knee was now considered a part of his service-
connected left knee disorder, it was more appropriate to rate 
the veteran under the provisions of Diagnostic Code 5299-5257 
which contemplates other knee impairment manifested by 
recurrent subluxation or lateral instability.  For reasons 
explained below, the Board finds that the veteran's overall 
rating is appropriate at 20 percent.  However, the Board also 
finds this rating should encompass two 10 percent ratings 
that should be combined to obtain the 20 percent rating.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59 (2000).

As noted above, the veteran's residuals of meniscectomy, left 
knee, have been assigned a 20 percent schedular evaluation 
and rated by analogy to the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5257 (2000).  Diagnostic Code 5299 is 
used to rate unlisted musculoskeletal conditions by analogy 
to a disability listed in the Rating Schedule.  See 38 C.F.R. 
§§ 4.20, 4.27 (2000).  Under this Diagnostic Code, slight 
impairment of the knee manifested by recurrent subluxation or 
lateral instability of the knee is rated at 10 percent, 
moderate and severe knee impairment are rated at 20 percent 
and 30 percent, respectively.  Moreover, if the veteran is 
rated under Diagnostic Code 5257 and there is x-ray evidence 
of arthritis and limitation of motion or painful motion, a 
separate rating is available under Diagnostic Code 5003.  
VAOPGCPREC 9-98.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 
C.F.R. §§ 4.40, 4.45 do not apply to ratings under Diagnostic 
Code 5257 because that rating code is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

As an initial matter, the Board will consider the 
symptomatology attributable to the veteran's left knee 
disorder other than the degenerative arthritis and related 
symptomatology in determining the appropriate rating under 
Diagnostic Code 5257.  As noted above, VA General Counsel has 
held that a veteran is entitled to a rating under Diagnostic 
Code 5257 separate from a rating for degenerative arthritis 
under Diagnostic Code 5003.  Thus, since the RO impermissibly 
utilized the finding of degenerative arthritis to award a 
higher evaluation of 20 percent under Diagnostic Code 5257, 
the Board must determine what the appropriate rating under 
that Code should be without consideration of the arthritis.  
Then, the Board will determine whether the veteran is 
entitled to a separate rating for the arthritis.  

In relation to the present appeal, the veteran submitted a 
February 1998 letter in which he stated that his left knee 
prohibited him from performing physical labor because it 
became swollen and painful.  During a VA examination in April 
1998, the veteran complained of left knee pain and related 
that he used no medication.  Objective findings included a 
normal gait, flexion to 140 degrees, a negative drawer sign, 
and no instability, deformity, swelling, or crepitus.  The 
veteran could squat and arise without difficulty.  The 
veteran was diagnosed with left knee injury and mild 
degenerative arthritis more than likely secondary to trauma.

Private medical records from Overland Park show that the 
veteran presented in November 1998 with complaint of chronic 
left knee pain.  He stated that he used nonprescription 
medication for the pain.  He believed that his recent change 
to carpentry work had aggravated the knee.  He experienced 
intermittent swelling, but no locking, popping, catching, or 
giving out of the knee.

Upon examination, the left knee had a palpable medial 
osteophyte and mild medial and lateral joint line crepitance 
was present.  Extension was minus two degrees and flexion was 
full.  Collateral ligaments were stable, but Lachman's and 
anterior drawer testing were positive.  There was small 
effusion and mild decreased quadriceps muscle mass as 
compared to the right.  The x-ray report was reviewed and the 
impression was moderate degenerative arthritis.  The 
physician believed that the in-service injury contributed to 
the present arthritis.  He stated that the veteran was fairly 
functional with activity restrictions and taking Advil.  The 
veteran would have to reconsider some carpentry activities 
and was to avoid heavy lifting and repetitive squatting and 
bending.

The veteran appeared for a personal hearing before the RO in 
July 1999.  As to his left knee, he testified that he used 
Ibuprofen and he believed that his recent change to being a 
carpenter had aggravated the knee.  He stated that his 
private physician told him to restrict physical activities 
and that he would need a replacement in 10 years.  He 
reported that his knee recently gave out on him when he was 
pushing a shovel into mud.  It failed every time he overused 
it or placed stress on it.  The knee flared-up once a month 
with swelling and pain and he was unable to work for a few 
days.

Based on a review of the foregoing, the Board finds that the 
clinical findings of record do not reveal a left knee 
disability picture that warrants an evaluation in excess of 
10 percent under Diagnostic Code 5257.  Notably, on VA 
examination in April 1998, the veteran had normal gait, a 
negative drawer sign and no instability.  In private medical 
records of November 1998, the veteran denied giving way or 
catching of the knee as well as locking or popping.  While 
collateral ligaments were stable and the examiner noted that 
the veteran was fairly functional with activity restrictions 
and with taking Advil, Lachman's and drawer testing were 
positive and it is this finding upon which the Board 
concludes that the criteria for a 10 percent evaluation under 
Diagnostic Code 5257 are met.  While the Board does not find 
that moderate recurrent subluxation or lateral instability is 
show, as will be explained below, the Board does find that a 
separate 10 percent evaluation is in order for the veteran's 
degenerative arthritis of the left knee.  

In this regard, there is radiographic evidence of arthritis 
of the left knee, along with knee pain and some limitation of 
motion.  Arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000), which results in consideration 
of the range of motion codes for the knee.  A 20 percent 
evaluation is warranted for limitation of flexion of the leg 
to 30 degrees, and a 10 percent evaluation is warranted for 
limitation of flexion of the leg to 45 degrees.  Flexion 
limited to 60 degrees is rated noncompensable.  38 C.F.R. § 
4.71a, Code 5260 (2000).  A 20 percent evaluation is 
warranted for limitation of extension of the leg to 15 
degrees and a 10 percent evaluation is warranted for 
limitation of extension to 10 degrees.  Extension limited to 
5 degrees is rated noncompensable.  38 C.F.R. § 4.71a, Code 
5261 (2000).

The degree of limitation of motion of the left knee apparent 
from the relevant medical evidence of record does not support 
a compensable rating under Codes 5260 or 5261.  However, the 
Board must also consider the application of a separate 
disability rating for the veteran's left knee disability 
under the provisions of Diagnostic Code 5003.  Painful motion 
of a major joint caused by degenerative arthritis, where the 
arthritis is established by X-ray findings, is deemed to be 
limited motion and entitled to a 10 percent rating, even 
though there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  The veteran 
suffers from pain and occasional swelling and instability, 
but has essentially full range of motion.  Nevertheless, the 
record does establish that degenerative changes of the left 
knee have been identified by x-ray and these changes have 
been attributed to the service-connected left knee 
disability.  As knee movements are accompanied by subjective 
complaints of pain, it is concluded that a separate 10 
percent rating is assignable for arthritic involvement of the 
left knee under VAOPGCPREC 9-98.  The Board finds further, 
that in the absence of objective evidence of additional 
functional impairment, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca, supra, would not afford 
the veteran a higher evaluation in this case.

The Board finds that overall, the veteran's left knee 
disorder is characterized by degenerative arthritis with 
related pain and painful motion, and by slight recurrent 
subluxation or lateral instability and thus, would not 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5257 and a separate evaluation in excess of 
10 percent under Diagnostic Code 5003.  There is no evidence 
that the veteran's left knee disability is manifested by 
moderate recurrent subluxation or lateral instability such as 
to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5257 or manifested by functional impairment 
due to arthritis equal to flexion limited to 30 degrees or 
extension limited to 20 degrees.  The veteran's postoperative 
left knee is symptomatic, but he is not entitled to a 
separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 or a separate 20 percent rating under 
Diagnostic Code 5258, because to do so would violate the rule 
against pyramiding.  38 C.F.R. § 4.14 (2000).  That is, pain 
and limitation of motion, and instability or subluxation from 
the post-surgical knee overlaps with the symptomatology 
contemplated by Diagnostic Codes 5257 and 5003 for which 
separate 10 percent ratings are already assigned.  
Essentially, the rule against pyramiding precludes the use of 
multiple diagnostic codes to evaluate the same manifestations 
of service-connected disability.  Thus, with application of 
38 C.F.R. § 4.25 (2000), pertaining to the combined ratings 
table, the left knee disability remains 20 percent disabling.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 5 89, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  The Board, as 
did the RO, finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his knee disability has resulted in a 
marked interference with employment beyond that contemplated 
by the Rating Schedule or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for residuals of 
meniscectomy of the left knee, to include degenerative joint 
disease is denied.


REMAND


The record shows that the RO originally granted service 
connection for PTSD in a December 1994 rating decision and 
assigned a 50 percent evaluation effective from October 1994.  
Subsequent rating decisions have confirmed and continued this 
evaluation.  The veteran's PTSD has been assigned a 50 
percent schedular evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  The veteran contends that he is 
totally disabled due to PTSD related symptomatology and as 
such his rating should be 100 percent.  However, from the 
Board's review of the evidence, the record is not complete 
and requires additional development before the Board can 
consider the merits of the veteran's argument.

In this regard, the Board notes that in relation to the 
present appeal, the veteran submitted a letter in February 
1998 in which he claimed that he was unable to maintain 
employment because his PTSD caused him to lose his temper.  
In October 1998, he reported that he had returned to school 
and obtained a college degree in 1994.  He stated that he 
left his job as a salesman in 1993 because of the high 
pressure.  He then worked as a typesetter for his wife and 
had outbursts of temper but was maintained on the payroll.  
In 1997, he began to perform repair work and carpentry.

Following a VA psychiatric examination in April 1998, the 
diagnosis was PTSD with depression and a Global Assessment of 
Functioning (GAF) score of 50 was assigned.  The prognosis 
was guarded and incapacity was described as marked, acute.  
The examiner commented that the veteran was unable to persist 
at simple work on a regular, dependable basis because of 
conflict with supervisors and coworkers.  Similarly, a 
December 1998 letter from E. Kent Stevenson, M.D., indicated 
that the veteran was under his care for PTSD and that part of 
his disability was the inability to tolerate or work with 
others.  He was followed by Dr. Stevenson until January 1999.  
At a personal hearing before the RO in July 1999, the veteran 
testified that he had stopped seeing Dr. Stevenson only 6 
weeks previously due to lack of money and that he last worked 
full-time in 1993 in computer hardware sales where he 
transacted most business on the telephone.  He had previously 
quit or lost jobs every few years.  He offered into evidence 
a 1998 tax return that showed a joint income of approximately 
20,000 dollars for he and his wife.  He presently spent his 
time working on three houses that he owned for rental 
property.  He was able to work alone and set his own hours.  
He was trying to stop his alcohol and marijuana abuse.  He 
had never received psychiatric treatment at the VA and had 
never applied for Social Security benefits.

While considered the opinions of the two examiners, as set 
forth above, regarding the veteran's ability to work, the 
Board notes that the objective medical evidence or record 
does not necessarily show that the veteran manifests the 
symptoms required for a 70 percent evaluation such as 
suicidal ideations, obsessional rituals, illogical or obscure 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  Further, other than a few visits 
with Dr. Stevenson, the veteran has participated in no 
ongoing treatment or therapy that would provide a more 
accurate and thorough portrayal of his PTSD symptomatology.  
While the veteran has claimed that he cannot work with 
others, he was able to maintain employment in sales for many 
years, followed by employment with his wife's company, and 
finally, self-employment.  He has also acquired a college 
degree within the last few years and stated that he enjoys 
his present work.  The veteran has presented no specific 
examples of conflict with supervisors or coworkers that 
caused him to be unable to work.  He has also provided no 
specific information regarding the effect that his PTSD has 
on his personal and social relations.  The evidence indicates 
that his psychiatric symptomatology has affected his 
employability, but it is not clear whether the psychiatric 
symptoms alone are enough to render him unemployable.  
Therefore, in order to assure that VA's statutory obligation 
to assist the appellant is fulfilled, an examination is 
required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993).  In light of what appears to be somewhat conflicting 
evidence regarding the impact of the veteran's service-
connected PTSD on his ability to work, the Board finds that 
additional examination including a social and industrial 
survey would aid the Board in its disposition of this issue.

The Board notes further, that the Court has reiterated that 
it is the Board's responsibility to make findings based on 
the evidence of record and not to supply missing facts.  In 
the case of a claim for individual unemployability, the Board 
may not reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1994), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
Furthermore, VA must determine if there are circumstances, 
apart from nonservice-connected conditions and advancing age, 
that would justify a total disability rating based on 
unemployability by placing this particular veteran in a 
different position than other veterans with the same combined 
disability evaluation.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the above, the Board finds it 
is appropriate to remand the veteran's claim for further 
evidentiary development, including VA examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1. The RO should request that the veteran 
provide a list of those who have treated 
him for his service-connected 
disabilities and obtain all records of 
any treatment reported by the veteran 
that are not already in the claims file.  
With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files).  If requests 
for any private treatment records are not 
successful, the RO should tell the 
veteran and his representative so that 
the veteran will have an opportunity to 
obtain and submit the records himself.

2. The RO should request that the veteran 
submit an up-to-date employment 
statement.

3.  A social and industrial survey should 
be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and any 
efforts at obtaining employment.

4.  The RO should ensure that the veteran 
is scheduled for a VA psychiatric 
examination to evaluate his PTSD.  The 
examiner should be provided an 
opportunity to review the claims folder, 
including this remand.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
must provide a complete rationale for all 
conclusions and opinions.  Any necessary 
tests or studies should be conducted.  It 
is requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  The examiner should 
render a medical opinion as to which 
symptoms and what social and occupational 
impairment are attributable to the 
service-connected PTSD as opposed to any 
nonservice-connected condition(s).  

The veteran's service-connected PTSD 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's PTSD, as 
distinguished from impairment due to 
nonservice-connected disorders.

5.  The RO should afford the veteran a 
comprehensive VA general medical 
examination for the purpose of 
determining what effect his service-
connected disabilities have on his 
ability to work.  The claims folder and a 
copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. All tests deemed necessary 
by the examiner are to be performed.

The examiner is specifically requested to 
express a medical opinion as to the 
degree of occupational impairment 
attributable collectively to the 
veteran's service-connected PTSD; left 
knee disorder; and residual scar from 
right inguinal hernia repair, as opposed 
to any nonservice-connected disabilities 
and advancing age.  In particular, 
describe what types of employment 
activities would be limited because of 
the veteran's service-connected 
disabilities and whether any limitation 
on employment is likely to be permanent.  
The examiner should indicate whether the 
veteran could perform sedentary 
employment.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by a 
specialist is determined to be warranted 
in order to evaluate the condition(s) in 
issue, such testing or examination is to 
be accomplished.

6.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  The RO 
should also ensure full compliance with 
the provisions of the Veterans Claims 
Assistance Act of 2000.

7.  Thereafter, the RO should reconsider 
the veteran's entitlement to an increased 
evaluation for PTSD and entitlement to a 
TDIU.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate length of 
time in which to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and argument he desires to have considered in 
connection with the matter remanded to 

the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  The remand section of 
this decision is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2000).

 

